ELLETT, Chief Justice:
The facts of this case as stipulated to are as follows: Appellant was arrested and given two citations. One was for failing to stop his motor vehicle at the command of a police officer; the other was for two offenses, viz: (a) driving with an improper license and (b) having no tail light on a boat trailer attached to the motor vehicle.
The defendant pleaded guilty before a Justice of the Peace to the charges of no driver’s license and no tail light and paid the fines assessed against him. When the defendant was arraigned on the charge of failing to stop at the command of a police officer, he pleaded once in jeopardy pursuant to U.C.A., 1953, 76-1-402(2), Laws of Utah, 1974, Chp. 32. That section provides:
(1) A defendant may be prosecuted in a single criminal action for all separate offenses arising out of a single criminal episode; .
(2) Whenever conduct may establish separate offenses under a single criminal episode, unless the court otherwise orders to promote justice, a defendant shall not be subject to separate trials for multiple offenses when:
(a) The offenses are within the jurisdiction of a single court, and
(b) The offenses are known to the prosecuting attorney at the time the defendant is arraigned on the first information or indictment.
*694He contends that since the citations were issued at the same time he cannot be charged with this instant matter since the prosecuting attorney knew of all the charges when they were made before the Justice of the Peace Court. The district court was of the opinion that the present action would not lie and dismissed the information. The state has brought this appeal which it may do pursuant to U.C.A., 1953, 77-39-4(l).1
It is to be observed that the two charges before the Justice of the Peace were Class B misdemeanors2 and were triable before the Justice of the Peace on a complaint,3 while the charge of failing to stop his vehicle at the command of a police officer is an indictable misdemeanor 4 triable only on information or indictment in the district court.
Article VIII, Section 7 of the Utah Constitution provides:
The District Court shall have original jurisdiction in all matters civil and criminal, not excepted in this Constitution, and not prohibited by law; . . . [Emphasis added.]
The legislature did provide by law5 the following:
All public offenses triable in the district courts, except cases appealed from justices’ and city courts, must be prosecuted by information or indictment, .
It thus is evident that the provisions of U.C.A., 1953, 76-l-402(2)(a) relating to a single criminal episode does not apply for the reason that the crime of failing to stop a vehicle at the command of a police officer cannot be tried in the same court where the other two crimes must be tried.
In the case of Hakki v. Faux6 the plaintiff had been charged with a misdemeanor in a complaint filed in the district court.
The district judge thought he could try it and in order to prevent his doing so, the defendant there brought this writ of prohibition against any further proceeding in the district court on the complaint filed therein. In granting the writ, this Court held:
Concluding, as we must, in the light of statutes and case authority that the proper procedure for invoking the original jurisdiction of the District Court has not been followed, the District Court was powerless to act in this matter. The Writ of Prohibition lies to prevent the judge from proceeding with the trial. It is so ordered.
The order of the trial court dismissing the information is reversed and the case remanded for a trial on the merits.
CROCKETT, WILKINS and HALL, JJ., concur.

. State v. Davenport, 30 Utah 2d 298, 517 P.2d 544 (1973).


. U.C.A., 1953, 41-2-28; 41-2-29; 41-6-120; 41-6-164.


. Spangler v. District Court of Salt Lake County, 104 Utah 584, 140 P.2d 755 (1943).


. U.C.A., 1953, 41-6-169.10.


. U.C.A., 1953, 77-16-1.


. 16 Utah 2d 132, 396 P.2d 867 (1964).